DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 24th, 202 was filed on September 24th, 20.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The disclosure is objected to because of the following informalities:  
Paragraph 106, line 18. “uses” should read “used”.
Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
"an input device that receives a speech signal of the user" in claim 1
“an output device that outputs the determined speech content of the interaction system” in claim 1
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 1, claim 1 cites (emphasis added):
a computing device that determines a speech content of the interaction system for a speech content acquired from the speech signal of the user such that…
	It is unclear what the relationship between the “speech content of the interaction system” and the “speech content acquired from the speech signal” is. It appears to the examiner that “for” should instead read “according to” or “corresponding to”, to show that the speech content of the interaction system may be modified or generated based upon criteria set forth by the speech content acquired from the speech signal. For the purposes of expedited examination, it will be assumed that “for” instead reads “according to”.
In regards to claim 8, claim 8 recites:
the interaction system according to claim 7, wherein
the speech setting information is at least any one of types and a number of the speech feature values, a lower limit and an upper limit of the speech feature values…
	It is unclear whether the applicant is claiming any one of each of the listed elements, or simply claiming any one of a type and a number of the speech feature values. Frequent use of the word “and” in the list (e.g. a lower and an upper limit of the speech feature values) further mystifies the meaning. For the purposes of expedited examination, it will be assumed that the applicant is claiming any one of types and a number of the speech feature values, with the remaining elements referring to examples of speech feature values.
In regards to claim 11, claim 11 is a device claim corresponding to the system of claim 1, and is rejected on similar grounds.
In regards to claim 12, claim 12 is a method claim corresponding to the system of claim 1, and is rejected on similar grounds.
The remaining claims are dependent upon at least one of the claims addressed above, and are thus rejected on similar grounds.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims are drawn to a series of elements that can broadly be construed as performance in the mind with the aid of pen and paper. The claim(s) recite(s) an interaction system, comprising an input device, a computing device, and an output device, each of which perform functions which may be done by an individual in their mind. 
For example, one may consider an individual working at a call center; upon receiving a customer, the individual may determine that the customer tends to speak rapidly (that is, the customer’s “speech time”, a speech feature value as described in the specification, has a “frequency distribution” that is denser around lower values) and respond by speaking rapidly in turn (the individual judges that lower speech times would be more “ideal”, and attempts to lower their speech times in order to approach a “frequency distribution” closer to the “ideal” ). 
This judicial exception is not integrated into a practical application because, while the claims cite the use of several devices for performing these functions, they are all cited generically. Notably, the “input device” is described in the specification as “a microphone that acquires a human voice, a camera that captures the motion of a mouth, an acceleration sensor that is attached to a throat of a speaker, and the like.” In addition, the “output device” is described in the specification as “…such as another information processing device, a display, and a speaker”. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because these are simply applications of well-understood, routine, and conventional activities previously known to the industry, specified at a high level of generality (see MPEP 2106.05(d)). 
It should be further noted that claim 5 describes a process by which an ideal speech feature value may be calculated, which may at first glance appear to be integration into a practical application. However, this calculation may be reasonably performed by an individual with a pen and paper; it merely involves normalizing frequency distributions, multiplying normalized data by a coefficient, and subtracting a normalized value from another normalized value in order to calculate an “ideal” value.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1,2, and 10-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gopala et al. (U.S. Patent No. 11270684 B2, hereinafter "Gopala").
In regards to claim 1, Gopala teaches:
An interaction system, which performs an interaction with a user (Col. 14, lines 15-24), comprising:
an input device that receives a speech signal of the user (Col. 3, lines 53-55 and 66-67: the input may include speech of an individual);
a computing device that determines a speech content of the interaction system according to a speech content acquired from the speech signal of the user (Col. 3, lines 55-58) such that a frequency distribution of speech feature values of the speech content of the interaction system approaches an ideal frequency distribution (Col. 25, lines 14-19: prosodic characteristics (i.e. speech features) may be identified and represented using a histogram of occurrences (i.e. a frequency distribution); Also Col. 25, lines 54-55: a histogram of occurrences is created by extracting prosodic characteristics from audio content, which is the basis (i.e. the “ideal”) from which further prosodic characteristics are predicted. See also Col. 26, lines 6-10: different histograms (i.e. frequency distributions) may be used in different contexts; in such a case, one of these histograms may be regarded as the best fit for the given context (i.e. the ideal));
and an output device that outputs the determined speech content of the interaction system (Abstract, lines 3-6).
In regards to claim 2, Gopala further teaches:
The interaction system according to claim 1, wherein the computing device determines the ideal frequency distribution based on the frequency distribution of the speech feature values of the user (Col. 25, lines 54-62: a histogram of occurrences (i.e. frequency distribution) for a mind twin is created by extracting prosodic characteristics from audio content, which is the basis (i.e. the “ideal”) from which further prosodic characteristics are predicted; Col. 14 notes that a “mind twin” refers to a realistic audio and visual representation of an individual and thus must be based on that individual).
In regards to claim 10, Gopala further teaches:
The interaction system according to claim 1, wherein the computing device determines the speech content of the interaction system with respect to the speech content acquired from the speech signal of the user (Col. 3, lines 55-58) so as to approach an ideal frequency distribution (Col. 25, lines 14-19: prosodic characteristics (i.e. speech features) may be identified and represented using a histogram of occurrences (i.e. a frequency distribution); Also Col. 25, lines 54-55: a histogram of occurrences is created by extracting prosodic characteristics from audio content, which is the basis (i.e. the “ideal”) from which further prosodic characteristics are predicted. See also Col. 26, lines 6-10: different histograms (i.e. frequency distributions) may be used in different contexts; in such a case, one of these histograms may be regarded as the best fit for the given context (i.e. the ideal)) to which each frequency distribution of a plurality of types of speech87 feature values of the speech content of the interaction system corresponds (Col. 25, lines 27-29: different histograms (i.e. frequency distributions) may be determined and used for different types of prosodic characteristics (i.e. speech feature values). This suggests that there are multiple types of speech feature values being considered, i.e. a plurality).
In regards to claim 11, claim 11 is a device claim corresponding to the system of claim 1, and is rejected on similar grounds. In addition, Gopala further teaches:
A non-transitory computer readable storage medium for storing instructions executed by a computer that interacts with a user, the instructions cause the computer to execute the functions (Claim 10) performed by the devices of claim 1.
In regards to claim 12, claim 12 is a method claim that is similar to the system of claim 1, and is rejected on similar grounds. Notably, claim 12 does not cite any sort of output, unlike claim 1 or claim 11. In addition, Gopala further teaches:
A control method of an interaction system, which includes a computing device and interacts with a user (Claim 17), the method comprising the functions performed by the devices of claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Gopala as applied to claim 1 above, and further in view of Shin (U.S. Patent Application Publication 2017/0083281 A1).
In regards to claim 4, Gopala does not teach determining the speech content of the interaction system such that a number of speech times shorter than speech time of the user increases.
Shin teaches:
The interaction system according to claim 2,85 wherein the computing device calculates a frequency distribution of speech times of the user and determines the speech content of the interaction system such that a number of speech times shorter than a speech time of the user increases (Paragraph 115: Shin teaches modifying the speech rate of the output speech based on the speech rate of the user; see also Table 7, where Shin provides an example wherein the output speed of the content is faster than the speech rate of the user; that is, the speech times are shorter than the speech times of the user; also note Paragraph 118: Shin describes reducing the amount of information output in accordance to the speed of the speech of the user, which would further have an effect of reducing speech times).
	Shin suggests that their system may increase an emotional connection between a user and the electronic device, as well as allow the device to provide content appropriate for the user’s condition (Paragraph 7).
	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Gopala to incorporate the teachings of Shin to modify the speech rate of the output speech based on the speech rate of the user. Doing so may have increased an emotional connection between a user and the electronic device, as well as allowed the device to provide content appropriate for the user’s condition as taught by Shin (Paragraph 7).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Gopala as applied to claim 1 above, and further in view of Shin and Matsubara et al. (U.S. Patent Application Publication 2017/0110111 A1).
In regards to claim 3, Gopala does not teach:
The interaction system according to claim 1, wherein a type of the speech feature value is any one of a speech time.
Shin, however, teaches:
The interaction system according to claim 1, wherein a type of the speech feature value is any one of a speech time (Shin, Paragraph 9, lines 7-8: a speech rate would imply the speech time; also note Paragraph 118: Shin describes reducing the amount of information output in accordance to the speed of the speech of the user, which would further have an effect of reducing speech times) and a speech energy (Shin, Paragraph 9, lines 7-8: Applicant notes in paragraph 35 of the specification that energy and volume are the same).
	
As noted in regards to claim 4, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Gopala to incorporate the teachings of Shin. Doing so may have increased an emotional connection between a user and the electronic device, as well as allowed the device to provide content appropriate for the user’s condition as taught by Shin (Paragraph 7).
However, Shin and Gopala do not teach speech tone, speech pitch, or a speaker switching pause.
	Matsubara teaches an interaction system that determines a response based on the user’s input (Paragraph 8: the system responds to a question or remark from a user). Notably, Matsubara teaches that their system analyzes the pitch of a user’s remark, and generates a reply that has a pitch associated with the pitch of the user’s remark (Paragraph 19). Matsubara further teaches controlling the “pause of a reply” (Paragraph 191), which may be similar to a “speaker switching pause”. Matsubara also notes determining volume and speed of a reply alongside the pause based on the user’s remark (Paragraph 202, lines 1-4). Matsubara suggests that their system is capable of giving a natural feeling to a user (Paragraph 8).
	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Shin and Gopala to incorporate the teachings of Matsubara to also consider pitch and pause as speech features to modify in view of a user’s input. Doing so would have increased the system’s capability to give a natural feeling to a user, as taught by Matsubara, which is desirable in the art.
	Thus, Shin, Gopala, and Matsubara teach:
The interaction system according to claim 1, wherein a type of the speech feature value is any one of a speech time (Shin, Paragraph 9, lines 7-8: a speech rate would imply the speech time; also note Paragraph 118: Shin describes reducing the amount of information output in accordance to the speed of the speech of the user, which would further have an effect of reducing speech times; also Matsubara, Paragraph 202, lines 1-4), a speech pitch, a speech tone (Matsubara, Paragraph 19: Applicant notes in paragraph 35 that speech pitch and tone both refer to voice pitch), a speech energy (Shin, Paragraph 9, lines 7-8: Applicant notes in paragraph 35 of the specification that energy and volume are the same; also Matsubara, Paragraph 202, lines 1-4), and a speaker switching pause (Matsubara, Paragraph 191).
Allowable Subject Matter
Claims 5-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims in view of the prior art. It should, however, be additionally noted that the claims are also rejected under 35 U.S.C. 101 and 35 U.S.C. 112, as noted above.
Examiner notes that claim 5 cites the calculation of an ideal speech feature value from the frequency distribution of the speech feature values of the user, which may be taught by a combination of Shin and Gopala. However, Shin and Gopala, notably, do not explicitly teach calculating a distance between the frequency distribution of the speech feature values of the speech content of the interaction system and the ideal frequency distribution, nor calculating the ideal speech feature value based on that distance.
Examiner additionally notes that the subject matter of claim 6 may be obvious in view of Shin (Paragraph 88: the system generates a plurality of candidates for output with different “abbreviation levels”, and selects one of the candidates based on some speech feature values; see Paragraph 119, where the abbreviation levels may be selected based on e.g. speed of speech of the user).
Examiner additionally notes that the subject matter of claim 7 may be obvious in view of Shin (Paragraph 88: the system generates a plurality of candidates for output with different “abbreviation levels”, and selects one of the candidates based on some speech setting values; see Paragraph 87, where the abbreviation levels may be selected based on e.g. the distance between the user and the device).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J KIM whose telephone number is (571)272-4442. The examiner can normally be reached M-F 7:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on (571) 272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER JOONGIE KIM/Examiner, Art Unit 2655    
                                                                                                                                                                                                    /ANDREW C FLANDERS/Supervisory Patent Examiner, Art Unit 2655